EXHIBIT 23.3 Consent of Independent Auditors We consent to the use of our report dated November 5, 2014, with respect to the consolidated balance sheets of Tilera Corporation and its subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the years then ended, incorporated herein by reference in the Registration Statement on Form S-8 related to EZchip Semiconductor Ltd.’s 2003 Amended and Restated Equity Incentive Plan, as amended (f/k/a2003 Israeli Share Option Plan). /s/ KPMG LLP Santa Clara, California November 13, 2014
